726 S.E.2d 846 (2012)
STATE
v.
Timothy S. McKENDALL.
No. 216P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
Andrew DeSimone, Assistant Appellate Defender, for McKendall, Timothy S.
Susan I. Doyle, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 22nd of May 2012 by Defendant-Appellee to Dismiss State's Petition for Writ of Certiorari as Moot:
"Motion Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."